Reasons for Allowance
Claims 1-11, 13, 15-18, and 27-37 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance:
The present claims are allowable over the closest prior art, namely Jansen (US 2011/0274833 A1).
The limitations that are the basis for the allowance appear in claim 1, namely “a cured powder coating derived from PCC C on medium density fiberboard has a gloss at 60° equal to or lower than 45 as measured according to ASTM-D-523/70”.
Claims 2-11, 13, 15-18, and 27-37 depend from claim 1 and therefore contain the limitations of claim 1.
Specifically, although Jansen teaches individual thermosetting powder coating compositions, Jansen fails to describe combinations of thermosetting powder coating compositions exhibiting the gloss property of claim 1. The evidence provided within the Declaration received 5/8/2020 is sufficient to show that the particular gloss characteristics claimed would not necessarily result from the combination of the individual thermosetting powder coating compositions described by Jansen. 
A further prior art search failed to identify prior art that anticipates or obviates the subject matter claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM-4PM Mountain Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN E RIETH/Primary Examiner, Art Unit 1764